DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on November 11, 2021 is acknowledged. Group (I), drawn to compounds of formula (I), bifunctional degron and target ligand tethered with a linker; and compositions thereof, embraced by claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    182
    544
    media_image1.png
    Greyscale
, and indicated claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 read on said species. 
	Claims 1, 8, 14, 17, 19, 25, 26, 28, 29, 33-35, 37, 42, 44 and 45 are pending and claims 1, 8, 14, 17, 19, 25, 26, 28, 29, 33-35, 37 and 42 are under examination. Claims 44 and 45 are withdrawn based on the lack of unity. 

Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
The disclosure is objected to because of the following informalities: Table 3 on page 112 provides inhibitory data for compounds I-1, I-2, I-3 and I-5. However, the disclosure does not indicate which CDK was tested, e.g. CDK8 or CDK19. Appropriate correction is required.
Claim Objections
The objection to claim 29 because of the phrase “are each is” is withdrawn based on the amendments. 
The objection to claim 34 because of the last four subformulas (D1a), (D1a’), (D1g) and (D1g’) on page 16 are redundant, is withdrawn based on the amendments. 

Claim 1 is objected to because of the following informalities:  the phrases “or a stereoisomer or pharmaceutically acceptable salt thereof” and “or a stereoisomer thereof” is redundant under formula (TL-1), (L0) and (D1) since said phrases are embraced in lines 1-2 of claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The rejection of claims 2, 3, 6, 17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase. “optionally comprising one or more additional heteroatoms” is withdrawn based on the amendments. 
The rejection of claims 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term “absent” is withdrawn based on the amendments. 
The rejection of claim 3 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of u, v and w is withdrawn based on the amendments. 
The rejection of claim 4 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of y and z does not further limit claim 2, is withdrawn based on the amendments. 
The rejection of claim 19 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the “C(O)N(CH3)” group defined for the variable “X” is withdrawn based on the amendments. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14, 17, 19, 25, 26, 28, 29, 33-35, 37 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant rejection has been amended in light of the amendments and Applicant’s remarks. 
Claim 1 is drawn to a compound of Formula (X) wherein a Targeting Ligand, of formula TL-I, is tethered to a Degron, of formula D1, through a linker, of formula L0. 
Applicant acknowledges the unpredictability in the art of the PROTAC technology by stating, “Aside from the foregoing, the cited art itself speaks to the unpredictability of the art from exactly the same standpoint that the Office has taken. Bradner and Lai show general concepts/approaches, but the art, including Lai itself, recognizes that despite knowledge of the "concept" or "approach," the art remains "unpredictable" and "highly empirical."… 22  Lai reports that even though inhibitors that bind degradation targets were known in the art, PROTAC technology remained "highly empirical" and "involves more than just binding [to the target]". See, Abstract of Lai. Figure 5 on page 810 of Lai shows that imatinib-based PROTACs did not induce degradation of c-ABL or BCR-ABL despite target engagement… Therefore, Lai explicitly attests to the unpredictable nature of whether a PROTAC will degrade a target even though the target-directed compound is a known inhibitor of the targeting protein.”
Applicant further cites the Li reference (J. Hematol. Oncol. 2020, 13:50), and quotes, “an enormous amount of effort goes into optimizing the site of linkage, the linker, and the E3 ligand of the PROTAC and these efforts do not guarantee success. Moreover, biological activities of a PROTAC which reduces the protein of interest (POI), may be different from those caused by pharmacological inhibition of the POI. "Therefore, it is unreliable to predict the biological or clinical outcomes of a PROTAC based on the POI inhibitor it contains… In addition, the PROTAC's activity is dependent on its associated E3 ligase, whose expression may vary in different cell types, tissues, or species.”  
The Bondeson reference (Cell Chem. Biol., 2018, 25(1):e5) is also cited by Applicant as stating, “the extent of degradation of a target by a PROTAC does not necessarily correlate with the PROTAC's affinity for that target, such as SLK and Axl." 
Lastly, Applicant uses the Liu  reference (Future Med. Chem., 2020, 12(12):1155-1179) to further support the unreliability and unpredictability of the PROTAC technology by referencing, "despite the rapid progress, PROTAC discovery is still a laborious and largely empirical process," and "much remains to be understood: why some proteins cannot be degraded by PROTACs, how to predict the degradability of a target protein, how to match different E3 ligases and a target protein in the most efficient way… Liu demonstrates the extant unpredictability in and the highly empirical nature in the field in general.”
Therefore, due to the uncertainty of the PROTAC technology, the present application only has description for those molecules which have been shown to work, compounds I-1, I-2, I-3 and I-5, see page 112 of the specification. 

    PNG
    media_image2.png
    172
    664
    media_image2.png
    Greyscale

Compounds I-1, I-2, I-3 and I-5 have compound 46 as the (TL-1) and the inhibition of compound 46 is found in Table 2, on page 112, and is also provided below. The inhibition of compound 46 is reported as E, i.e. 701-2000 nM versus the bifunctional compounds of formula (X), which are in the ranges of 101-200 nM for compounds I-1 and I-2; 201-300 nM for compound I-3; and 301-700 nM for compound I-5.  

    PNG
    media_image3.png
    173
    195
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    238
    222
    media_image4.png
    Greyscale


Thus, said claims are rejected for inadequate written description in light of the amendments and the references submitted by Applicant on an IDS. 

Claims 1, 8, 14, 17, 19, 25, 26, 28, 29, 33-35, 37 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds I-1, I-2, I-3 and I-5, does not reasonably provide enablement for the remaining scope of the compounds embraced by formula (X).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. Formula X is drawn to a myriad of substituents that vary independently and lead to compounds of a wide variety of structures. These compounds encompass molecules that vary widely in the physical and chemical properties such as size, molecular weight, acidity, basicity, and properties that are known in the art to greatly influence pharmacokinetic and pharmacodynamic parameters, not to mention the ability to productively bind to claimed biological target molecules. The claims cover easily millions of compounds given the number of possible rings, ring systems covered by the scope of the claims along with varying choices for remaining variables. Thus, the claims are very broad. 
(b) Scope of the proteins inhibited. The present scope of the claims is drawn to compounds which will target CDK 8 and CDK 19 with a compound of formula (TL-I) tethered by a linker of formula (L0) to a degron of formula (D1), where the degron recruits the ubiquitin E3 ligase.  

(B) The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(C) Direction or Guidance:  Little guidance or direction is provided by applicant in reference to using the bifunctional compounds of formula (X) other than those compounds identified in the specification in Table 3, compounds I-1, I-2, I-3 and I-5, which were only tested at CDK 8. The presence of other various substituents, e.g. heterocyclic rings, besides the isoquinoline group which is found in all the species that were tested, attached at C17 and/or X of the steroid core, the oxygen defined at X, and/or the many combinations defined for the linker group (L0), may be chemically incompatible with the method of using the compound formula (X). Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."

(D) State of the Prior Art: The present application claims bifunctional compounds of formula (X), wherein a Targeting Ligand is tethered to a Degron through a Linker, see claim 1 and below. This approach is called Proteolysis-Targeting Chimeras or PROTACs. In the present claims, the Targeting Ligand is capable of binding to CDK8 or 19, the Degron is capable of binding to a ubiquitin ligase E3 and the Linker is defined as a group that covalently binds to the Targeting Ligand and Degron. 

    PNG
    media_image5.png
    56
    333
    media_image5.png
    Greyscale

Applicant acknowledges the unpredictability in the art of the PROTAC technology by stating, “Aside from the foregoing, the cited art itself speaks to the unpredictability of the art from exactly the same standpoint that the Office has taken. Bradner and Lai show general concepts/approaches, but the art, including Lai itself, recognizes that despite knowledge of the "concept" or "approach," the art remains "unpredictable" and "highly empirical."… 22  Lai reports that even though inhibitors that bind degradation targets were known in the art, PROTAC technology remained "highly empirical" and "involves more than just binding [to the target]". See, Abstract of Lai. Figure 5 on page 810 of Lai shows that imatinib-based PROTACs did not induce degradation of c-ABL or BCR-ABL despite target engagement… Therefore, Lai explicitly attests to the unpredictable nature of whether a PROTAC will degrade a target even though the target-directed compound is a known inhibitor of the targeting protein.”
Applicant further cites the Li reference (J. Hematol. Oncol. 2020, 13:50), and quotes, “an enormous amount of effort goes into optimizing the site of linkage, the linker, and the E3 ligand of the PROTAC and these efforts do not guarantee success. Moreover, biological activities of a PROTAC which reduces the protein of interest (POI), may be different from those caused by pharmacological inhibition of the POI. "Therefore, it is unreliable to predict the biological or clinical outcomes of a PROTAC based on the POI inhibitor it contains… In addition, the PROTAC's activity is dependent on its associated E3 ligase, whose expression may vary in different cell types, tissues, or species.”  
The Bondeson reference (Cell Chem. Biol., 2018, 25(1):e5) is also cited by Applicant as stating, “the extent of degradation of a target by a PROTAC does not necessarily correlate with the PROTAC's affinity for that target, such as SLK and Axl." 
Lastly, Applicant uses the Liu  reference (Future Med. Chem., 2020, 12(12):1155-1179) to further support the unreliability and unpredictability of the PROTAC technology by referencing, "despite the rapid progress, PROTAC discovery is still a laborious and largely empirical process," and "much remains to be understood: why some proteins cannot be degraded by PROTACs, how to predict the degradability of a target protein, how to match different E3 ligases and a target protein in the most efficient way… Liu demonstrates the extant unpredictability in and the highly empirical nature in the field in general.”

(E) Working Examples: The only working examples are found in Table 3, see page 112 and above the written description rejection.  
Compounds I-1, I-2, I-3 and I-5 are formulated from compound 46 with the same targeting ligand group, various length but similar linkers and similar degron, which represent only a narrow subgenus, for which applicant has provided sufficient guidance to use said compounds. However, the present disclosure is not sufficient to allow extrapolation of the limited examples to enable the full scope of the compounds instantly claimed. 
The specification gives some in vitro test results on the inhibition of CDK 8 activity of a limited number of preferable compounds, i.e. four compounds. This is too homogeneous to provide a clear evaluation of which moieties attached to the core out of the many claimed might affect potency to a large or small degree. The pharmaceutical art is unpredictable and target compounds need to be individually assessed for viability. 
Within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula." See MPEP 608.01(p).

(F) Skill of those in the art: The skill level is high due to the uncertainty of the PROTAC technology as noted in the state of the prior art above. 

(G) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of undue experimentation is expected to be high and burdensome. Moreover, due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the specification fails to provide an enabling disclosure. 

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The enablement rejection is made in light of the amendments and the references submitted by Applicant on an IDS. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 24-26, 28, 29, 34, 35 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (WO 2017185034) is withdrawn based on the amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradner et al. (US 20160176916) in view of Lai et al. (Angew. Chem. Int. Ed., 2015, 55(2), pp. 807-810), Corey et al. (US 20120190659), and Cee et al. (Angew. Chem. Int., Ed., 2009, 48, pp. 8952-8957) is withdrawn based on the amendments.
As noted above in the written description and enablement rejection, due to the uncertainty of the PROTAC technology, the present application only has description and is enabled for those molecules which have been shown to work, compounds I-1, I-2, I-3 and I-5, see page 112 of the specification. 
The reasoning provided in the written description rejection above are incorporated here since said reasoning is equally applicable as to why compounds I-1, I-2, I-3 and I-5 are allowable. 
 Since the PROTAC technology is unpredictable, the results for compounds I-1, I-2, I-3 and I-5 as shown in the Table 3, are unexpected, and thus, allowable. 


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 2, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624